Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “non-transitory computer-readable medium carrying software instructions to control the one or more processors of the magnetic resonance imaging system of claim 28 to perform steps a)-i).” However, claim 28 contains no such enumerated steps. The phrase “perform steps a)-i)” does not appear to correspond to anything set forth in claim 28. It is therefore unclear what the scope of this claim is intended to be.
Allowable Subject Matter
Claims 19-29 are allowed.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 6, and 8-12 contain allowable subject matter. However, as written, claim 1 sets forth only a “magnetic resonance system...comprising: a memory configured to store machine executable instructions and pulse sequence commands...” followed by a description of the configured to store such instructions. It is noted that any conventional magnetic resonance system would necessarily comprise a memory configured to store executable instructions for the operation of the system. While, for the purposes of advancing prosecution, the claim has here been interpreted as including the executable instructions, this is not what the current claim language requires. Applicant must amend the claim to clearly convey that the memory is not only configured to store executable instructions, but that the executable instructions are stored in the memory.
The following is a statement of reasons for the indication of allowable subject matter:  while the closest prior art; Okell, Thomas W., Michael A. Chappell, Michael E. Kelly, and Peter Jezzard. "Cerebral blood flow quantification using vessel-encoded arterial spin labeling." Journal of Cerebral Blood Flow & Metabolism 33, no. 11 (2013): 1716-1724, Helle, Michael, Susanne Rüfer, Matthias JP van Osch, Olav Jansen, and David G. Norris. "Selective multivessel labeling approach for perfusion territory imaging in pseudo‐continuous arterial spin labeling." Magnetic resonance in medicine 68, no. 1 (2012): 214-219 and Hartkamp, Nolan S., Esben T. Petersen, Jill B. De Vis, Reinoud PH Bokkers, and Jeroen Hendrikse. "Mapping of cerebral perfusion territories using territorial arterial spin labeling: techniques and clinical application." NMR in Biomedicine 26, no. 8 (2013): 901-912; substantially teaches the limitations of claims 1 and 28, these references do not teach that the first and second spatially selected pulses are provided sequentially.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindner T Jensen-Kondering U, Wodarg F, Jansen O, Helle M. Non-Contrast Enhanced 4D Artery-Selective MR Angiography Using Spatially Selective Saturation. Proc Intl Soc Magn Reson Med. 2015 – this reference is a full disclosure of the instant invention which, while not . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793